
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 3146
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To make improvements to the FHA mortgage
		  insurance programs of the Department of Housing and Urban Development, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 21st Century FHA Housing Act of
			 2009.
		2.Mortgage insurance for
			 condominiumsSection 203 of
			 the National Housing Act (12 U.S.C. 1709) is amended by
			 adding at the end the following new subsection:
			
				(y)Inapplicability of environmental review
				provisionsIn insuring, under
				this section, any mortgage described in section 201(a)(C), the Secretary shall
				not be subject to the conditions of, or review under, the National
				Environmental Policy Act of 1969 or any other provision of law that furthers
				the purposes of such
				Act.
				.
		3.Energy efficient mortgagesSection 106(a)(2)(C) of the Energy Policy
			 Act of 1992 (42
			 U.S.C. 12712 note) is amended—
			(1)in clause (i), by inserting
			 (i) after (A) each place such term appears;
			 and
			(2)in clause (ii), by striking
			 203(b)(2)(B) and inserting
			 203(b)(2)(A)(ii).
			4.Modernization of workforce and
			 resourcesSection 202 of the
			 National Housing Act (12 U.S.C. 1708) is amended by
			 adding at the end the following new subsections:
			
				(g)Personnel
					(1)In generalNotwithstanding section 502(a) of the
				Housing Act of 1948 (12 U.S.C. 1701c(a)), the Secretary
				may appoint and fix the compensation of such officers and employees of the
				Department as the Secretary considers necessary to carry out the functions of
				the Secretary under this Act and any other functions of the Federal Housing
				Administration. Such officers and employees may be paid without regard to the
				provisions of chapter 51 and subchapter III of
				chapter
				53 of title 5, United States Code, relating to classification
				and General Schedule pay rates.
					(2)Comparability of compensation with federal
				financial regulatory agenciesIn fixing and directing compensation under
				paragraph (1), the Secretary shall consult with, and maintain comparability
				with compensation of officers and employees of the Federal Housing Finance
				Agency, the Board of Governors of the Federal Reserve System, and the Federal
				Deposit Insurance Corporation.
					(3)Personnel of other federal
				agenciesIn carrying out the
				functions referred to in paragraph (1), the Secretary may use information,
				services, staff, and facilities of any executive agency, independent agency, or
				department on a reimbursable basis, with the consent of such agency or
				department.
					(4)Outside experts and
				consultantsThe Secretary may
				procure temporary and intermittent services under
				section
				3109(b) of title 5, United States Code, to assist the work of
				the Department in carrying out the functions referred to in paragraph
				(1).
					(h)Information technology
					(1)In generalIn carrying out any program under this Act
				or any other program of the Federal Housing Administration, the Secretary may
				utilize any amounts as may be made available for such programs to ensure that
				an appropriate level of investment in information technology is maintained in
				order for the Secretary to upgrade the technology systems of the Department
				used in carrying out the functions referred to in subsection (g)(1).
					(2)Use of premium-generated
				incomeTo the extent that
				income derived in any fiscal year from premium fees charged under section
				203(c) is in excess of the level of income estimated for that such year for
				such premium fees and assumed in the baseline projection prepared by the
				Director of the Office of Management and Budget for inclusion in the
				President's annual budget request and subject to approval in advance in an
				appropriation Act, not more than $72,000,000 of such excess amounts may be used
				from such amounts for the purpose of carrying out this subsection.
					(i)Training and education program
					(1)EstablishmentThe Secretary of Housing and Urban
				Development shall carry out a comprehensive training and education program to
				improve the service provided by personnel of the Department carrying out
				functions referred to in subsection (g)(1) to users of the mortgage insurance
				programs under this Act and any other FHA mortgage insurance programs.
					(2)TopicsThe training and education program under
				this subsection shall—
						(A)have as its primary goal improving the
				quality and consistency of responses provided by such personnel of the
				Department headquarters and other offices and centers of the Department
				regarding regulations, handbooks, mortgagee letters, and other guidance;
				and
						(B)be designed to—
							(i)ensure that lenders participating in the
				FHA programs may rely on information provided by one office or center of the
				Department when doing business with a different office or center; and
							(ii)prevent such lenders from soliciting
				answers to the same question from different offices or centers of the
				Department in an attempt to obtain an answer that is satisfactory to the
				lender, by ensuring consistent responses from different offices and
				centers.
							.
		5.Risk management improvements
			(a)Review of delinquencies and lender
			 monitoringSection 202 of the
			 National Housing Act (12 U.S.C. 1708), as amended by the
			 preceding provisions of this Act, is further amended by adding at the end the
			 following new subsection:
				
					(j)Risk management improvement
						(1)Review of delinquencies among recent
				originations
							(A)In generalThe Secretary shall conduct an ongoing
				review of mortgages on single family housing originated during the preceding 12
				months and insured pursuant to this Act under which the mortgagor has become 60
				or more days delinquent with respect to payment under the mortgage during the
				first 90 days of the term of the mortgage to determine which mortgages should
				not have been originated or insured and the characteristics of such mortgages,
				and which lenders have relatively high incidences of such delinquent
				mortgages;
							(B)Reporting to CongressNot later than 90 days after the date of
				enactment of the 21st Century FHA Housing Act
				of 2009, the Secretary shall make available to the Committee on
				Financial Services of the House of Representatives and the Committee on
				Banking, Housing, and Urban Affairs of the Senate any information and
				conclusions pursuant to the review required under subparagraph (A).
							(C)Sufficient resourcesThere is authorized to be appropriated to
				the Secretary for each of fiscal years 2010 through 2014 the amount necessary
				to provide 90 additional full-time equivalent positions for the Department, or
				for entering into such contracts as are necessary, to conduct reviews in
				accordance with the requirements of this section.
							(2)Lender monitoringIn conducting monitoring and analysis of
				the performance of lenders for mortgages on single family housing insured under
				this Act, the Secretary shall utilize a one-year period for such monitoring and
				analysis, to promote earlier identification of problem lenders and allow
				earlier intervention and
				sanctions.
						.
			(b)Analysis of mortgage
			 performanceSection 203(g)(2)
			 of the Helping Families Save Their Homes Act of 2009 (12 U.S.C. 1708
			 note) is amended—
				(1)in paragraph (1), by striking
			 and at the end;
				(2)in paragraph (2)(B), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following new
			 paragraph:
					
						(3)analyze the portion of mortgages randomly
				reviewed pursuant to subparagraph (B) on the basis of
				performance.
						.
				6.Sense of Congress regarding adequate
			 capital flow for mortgage loans
			(a)Congressional findingsThe Congress finds that—
				(1)warehouse lending, which provides
			 short-term lines of credit to non-depository lenders for mortgage loans that
			 are eventually sold into the secondary market to Fannie Mae, Freddie Mac and
			 Ginnie Mae, is a critical link in the housing finance chain;
				(2)according to data obtained pursuant to the
			 Home Mortgage Disclosure Act of 1975, nondepository lenders that utilize
			 warehouse lines of credit account for as much as 40 percent of all residential
			 mortgage loans in the United States, and nearly 55 percent of FHA loans, which
			 are increasingly popular;
				(3)it is estimated that since 2006 warehouse
			 lending capacity available to the mortgage lending industry has declined by
			 nearly 90 percent to the current level of approximately $20 billion to $25
			 billion;
				(4)based upon projected 2009 lending volume,
			 there could be a shortfall of hundreds of billions of dollars in home mortgage
			 availability caused by a lack of warehouse lending capacity; and
				(5)unless Federal regulators promptly address
			 the issue, borrowers seeking to take advantage of today’s low interest rates
			 will face rising costs and reduced credit access, which could undermine the
			 housing market recovery.
				(b)Sense of the CongressIt is the sense of the Congress
			 that—
				(1)the Secretary of the Treasury, the
			 Secretary of Housing and Urban Development, and the Director of the Federal
			 Housing Finance Agency should use their existing authorities under the
			 Emergency Economic Stabilization Act of 2008, the Housing and Economic Recovery
			 Act of 2008, and other statutory and regulatory authorities to provide
			 financial support and assistance to facilitate increased warehouse credit
			 capacity by qualified warehouse lenders;
				(2)such financial support and assistance
			 should—
					(A)be used only to expand the amount of credit
			 or lending capacity made available to qualified mortgage lenders by qualified
			 warehouse lenders for the purpose of funding residential mortgage loans;
					(B)be provided in such form and manner as such
			 Secretaries or the Director, as applicable, consider appropriate, which might
			 include direct loans, guarantees, credit enhancement, and other incentives;
			 and
					(C)comply with other requirements established
			 by such Secretaries or the Director, as applicable.
					(c)DefinitionsFor purposes of this section, the following
			 definitions shall apply:
				(1)Qualified mortgage lenderThe term qualified mortgage
			 lender means an entity that—
					(A)is engaged in the business of making
			 mortgage loans for one- to four-family residences that are—
						(i)insured under title II of the National
			 Housing Act (12
			 U.S.C. 1707 et seq.);
						(ii)guaranteed, insured, or made under
			 chapter 37 of title 38,
			 United States Code;
						(iii)made, guaranteed, or insured under title V
			 of the Housing Act of 1949 (42 U.S.C. 1471 et seq.); or
						(iv)eligible for purchase by the Federal
			 National Mortgage Association or the Federal Home Loan Mortgage Corporation;
			 and
						(B)is not a depository institution.
					(2)Qualified warehouse lenderThe term qualified warehouse
			 lender means an entity that extends credit to qualified mortgage
			 lenders for the purpose of originating mortgage loans described in paragraph
			 (1)(A), or that otherwise facilitates the origination of such loans by a
			 qualified mortgage lender.
				7.Foreclosure avoidance
			 initiativesSection 230 of the
			 National Housing Act (12 U.S.C. 1715u) is amended by
			 inserting after subsection (d) the following new subsection:
			
				(e)Foreclosure avoidance demonstration
				programsThe Secretary may
				carry out such demonstration programs as the Secretary from time to time
				determines are appropriate to demonstrate the effectiveness of alternative
				methods of avoiding foreclosure on mortgages insured under this title,
				including methods involving short sales and deeds in lieu of foreclosure, and
				such methods may involve partial or full payment of insurance benefits to the
				mortgagee.
				.
		
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
